Citation Nr: 1741512	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 13-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

2. Entitlement to a rating in excess of 10 percent for post-operative residuals, Bankart surgery, right shoulder (dominant).

3. Entitlement to a rating in excess of 10 percent for bilateral pes planus.

4. Entitlement to a compensable rating for patellofemoral syndrome, right knee.

5. Entitlement to a compensable rating for bilateral tinea pedis.

6. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome, left knee, limitation of motion.

7. Entitlement to an initial rating in excess of 10 percent for left knee instability.

8. Entitlement to a rating in excess of 10 percent for status post right hamstring tear with residual muscular fibrosis.

9. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for bilateral hearing loss.

11.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hamstring disability.

12. Entitlement to service connection for a left hamstring disability.

13. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

14. Entitlement to service connection for a low back disability.

15. Entitlement to service connection for a left bicep disability, to include as secondary to service-connected post-operative residuals, Bankart surgery, right shoulder.

16. Entitlement to service connection for an acquired psychiatric disability.

17. Entitlement to service connection for a left knee scar.

18. Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 for a surgery performed in August 2010 on the left knee. 

19. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, December 2009, June 2011, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky and St. Petersburg, Florida. Jurisdiction of the claims file is currently with the RO in St. Petersburg, Florida. 

During the appeal period the Veteran's attorney withdrew representation and informed the Veteran of such. As the Veteran has not appointed another representative, he is unrepresented in this matter.

With respect to the Veteran's psychiatric disability claim, the Board notes that the RO adjudicated a service connection claim for anxiety and depression in August 2009. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders. As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim cannot "be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. Therefore, the Board will address whether service connection is warranted for any acquired psychiatric disorder, however diagnosed. The issue has been recharacterized accordingly as noted on the title page.

The Board notes that the Veteran requested a BVA hearing on various substantive appeals. Nevertheless, he most recently indicated in a February 2017 communication that he wanted to withdraw his requests for a hearing. The Board finds that the Veteran's hearing requests have been withdrawn. 

The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record. 

In light of evidence associated with the Veteran's claims file during the appeal period, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's appeal for increased ratings for his service-connected disabilities, as is reflected on the title page of this decision.

The issues of entitlement to increased ratings for pseudofolliculitis barbae, right shoulder disability, bilateral pes planus, right knee disability, bilateral tinea pedis, left knee disability, and right hamstring disability; entitlement to service connection for bilateral hearing loss, left hamstring disability, low back disability, left bicep disability, and left knee scar; entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 for a surgery performed in August 2010 on the left knee; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2005 rating decision last denied service connection for a low back disability and left hamstring disability; and an October 2008 rating decision last denied service connection for bilateral hearing loss. 

2. Evidence pertaining to the Veteran's left bicep, hearing loss, and low back disabilities since the last final rating decisions was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3. The Veteran's major depressive disorder with generalized anxiety disorder and PTSD had its onset in service or is otherwise etiologically related to his service.


CONCLUSIONS OF LAW

1. The February 2005 rating decision that last denied service connection for a low back disability and a left hamstring disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The October 2008 rating decision that last denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3. The evidence received since the last final February 2005 rating decision is new and material, and the claims for service connection for a low back disability and a left hamstring disability are reopened. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

4. The evidence received since the last final October 2008 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

5. The Veteran's major depressive disorder with generalized anxiety disorder and PTSD was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed requests to reopen his claims for entitlement to service connection for bilateral hearing loss, a left hamstring disability, and low back disability in May 2009. 

With respect to his claims for a left hamstring disability and low back disability, the last final rating decision dated February 2005 is not located in the Veteran's current electronic claims file. At the time of the last final denial of the Veteran's claim for service connection for bilateral hearing loss in October 2008, evidence of record included VA treatment records.  

Evidence associated with the claims file since the previous February 2005 and October 2008 denials includes the Veteran's statements concerning the continuity of symptoms of back pain, left hamstring pain, and decreased hearing acuity since service.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for bilateral hearing loss, a left hamstring disability, and a low back disability are reopened. 

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The available service treatment records do not note treatment for a psychiatric disability in service. Post-service treatment records reflect that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder. See February 2013 Private Evaluation. The Board recognizes that a July 2009 VA Mental Disorders Examination noted no psychiatric diagnosis. The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). The Veteran asserts that he has suffered from psychiatric issues since service. 

The weight of the competent evidence of record shows that the Veteran's currently diagnosed major depressive disorder with generalized anxiety disorder and PTSD was incurred in active service. 

Significantly, the Board notes that a private licensed psychologist has proffered an opinion as to the diagnosis and etiology of the Veteran's claimed acquired psychiatric disorder. The February 2013 private examiner, a licensed psychologist, considered the Veteran's history in service. The Board parenthetically notes that documents in the claims file verify that the Veteran served in Kuwait during Operation Iraqi Freedom as a motor vehicle operator. Following an examination of the Veteran, and consideration of his reported history, the psychologist opined that the Veteran was presenting with psychological and behavioral dysfunction as a direct result of his active duty service. She diagnosed him with major depressive disorder, generalized anxiety disorder, and PTSD. There is no opinion to the contrary. Based on the February 2013 private examination and opinion, the Board finds that a grant of service connection for major depressive disorder with generalized anxiety disorder and PTSD is warranted. 

The Board notes that the Veteran has been diagnosed with PTSD by the February 2013 private licensed psychologist. The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses. See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015). See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that any other psychiatric diagnosis would be evaluated the same as the current disability cited above (major depressive disorder with generalized anxiety disorder and PTSD). Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability is rendered moot.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

The claim for service connection for a left hamstring disability is reopened. 

The claim for service connection for a low back disability is reopened. 

Service connection for major depressive disorder with generalized anxiety disorder and PTSD is granted.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Outstanding Service Treatment Records, VA Examination, and Rating Decision-It appears that the Veteran's service treatment records are incomplete. While a portion of the Veteran's service treatment records are associated with the claims file, such does not include enlistment or separation examinations for the Veteran's active service. Additionally, service treatment records referenced to by the RO are not all located in the available service treatment records. A review of the Veteran's scanned service treatment records reveals that only file "2 of 2 Medical" has been uploaded into his electronic file. The Board also notes that the Veteran appears to have undergone VA audiological examination in July 2009; however, no record of that examination is present in the claims file. Further, a February 2005 rating decision referenced by the RO in a December 2012 statement of the case is not located in the available electronic record. On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding service treatment records, July 2009 VA examination, and February 2005 rating decision. If they cannot be located, the AOJ must make a formal finding as to their unavailability and notify the Veteran of such.

Pseudofolliculitis Barbae, Right Shoulder Disability, Bilateral Pes Planus, Right Knee Disability, Bilateral Tinea Pedis, Left Knee Disability, and Right Hamstring Tear-The Veteran was last afforded VA examinations of his pseudofolliculitis barbae, right shoulder, bilateral pes planus and bilateral tinea pedis in July 2009. He was last afforded VA examinations of his right knee, left knee and right hamstring in November 2012. The Veteran's statements and evidence of record indicate that his disabilities may have worsened since his last VA examinations. The Board finds that he should be afforded new pseudofolliculitis barbae, right shoulder, bilateral pes planus, right knee, bilateral tinea pedis, left knee and right hamstring tear examinations in order to determine the current nature and severity of these service-connected disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to his claims for increased ratings for his right shoulder, right knee, and left knee disabilities, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. The new VA examinations provided to the Veteran must include testing in active motion, passive motion, weight-bearing, and nonweight-bearing.

Bilateral Hearing Loss-The Veteran asserts that he suffers from hearing loss related to his in-service acoustic trauma. The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that his hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation. See 38 C.F.R. § 3.385 (2016). The Veteran has already been granted service connection for tinnitus related to in-service acoustic trauma.

The Board acknowledges that the Veteran appears to have been provided a July 2009 VA examination, which noted no hearing loss for VA purposes. However, no copy of that document is present in the claims file, frustrating the Board's review of the Veteran's claim. Further, given the Veteran's credible continued complaints of hearing problems, his already conceded in-service noise exposure, and the fact that it is unclear whether or not the Veteran suffers from a current hearing loss disability for VA purposes, the Board finds that the Veteran should be afforded an additional VA audiological examination. 

Left Hamstring and Low Back-An August 2009 rating decision noted that the Veteran was treated for left hamstring pain in service in December 2001. The August 2009 rating decision also noted that the Veteran complained of back pain at his separation examination. A July 2009 VA examination noted a normal left hamstring and normal spine. The Veteran continues to assert that he suffers from left hamstring and low back problems. It is unclear from the record what current diagnoses are associated with his left hamstring or low back. In light of the evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of his left hamstring disability and low back disability. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Left Bicep-With respect to his left bicep claim, in November 2009, the Veteran underwent a VA examination that addressed his left bicep. This examination is not adequate. Specifically, although the November 2009 VA examiner concluded that the Veteran's left bicep was not caused or a result of the Veteran's right shoulder disability, the VA examiner did not adequately discuss whether the Veteran's service-connected right shoulder disability aggravated (worsened) his claimed left bicep disability. 38 C.F.R. § 3.310(b). The Board thus finds a new examination and opinion should be obtained. 

Temporary Total Convalescence-The Veteran underwent surgery in August 2010 for a chronic left anterior cruciate ligament tear. He is service-connected for patellofemoral syndrome of the left knee limitation of motion and for left knee instability. In a May 2014 VA medical opinion the examiner noted that the Veteran's August 2010 surgery was less likely than not proximately due to or the result of the Veteran's service-connected disability. However, the VA examiner's rationale did not address the Veteran's service-connected left knee instability; only his patellofemoral syndrome was addressed. Additionally, no opinion regarding aggravation was provided. The Board finds that a new VA medical opinion should be obtained.  The Board finds, further, that the Veteran's claim for service connection for a left knee scar cannot be properly adjudicated until the additional opinions requested above are provided. 

TDIU-As noted above, the Court has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Here, the Veteran's recently associated Vocational Rehabilitation records indicate that his service-connected disabilities may affect his employability. Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is properly before the Board by virtue of the Veteran's increased rating claims pursuant to Rice. Veterans Claims Assistance Act of 2000 (VCAA) notice should be provided to the Veteran. 

While on remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.  

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2. Obtain all of the Veteran's outstanding available service treatment records, to include copies of his enlistment and separation examination reports. Additionally, a copy of the February 2005 rating decision and the July 2009 VA audiological examination should be obtained. Any records that are received should be associated with the claims folder. All reasonable attempts should be made to obtain the records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. Any formal determination should be documented in the claims file. The Veteran must be notified of any inability to obtain the requested documents.

3. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for a TDIU.

4. Following the development in Remand paragraphs 1 and 2, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected pseudofolliculitis barbae; post-operative residuals, Bankart surgery, right shoulder; bilateral pes planus; patellofemoral syndrome right knee; bilateral tinea pedis; patellofemoral syndrome left knee limitation of motion; left knee instability; and status post right hamstring tear with residual muscular fibrosis. 

The Veteran's claims file should be provided to the examiner. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. Any testing deemed necessary should be performed. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the right shoulder, right knee and left knee examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the right shoulder, right knee and left knee cannot be tested on "weight-bearing," the examiner must specifically indicate that such testing cannot be done.

The examiner must also discuss the functional effects of each identified disability.

The VA examiner is additionally asked to provide opinions on: 

(a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's chronic left anterior cruciate ligament tear (repaired in August 2010 left knee surgery) was caused by his service-connected left knee disabilities.  

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's chronic left anterior cruciate ligament tear (repaired in August 2010 left knee surgery) was aggravated by his service-connected left knee disabilities. 
 
(c) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran's left knee scar was caused by his service-connected left knee disabilities.  

(d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee scar was aggravated by his service-connected left knee disabilities. 
 
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5. Following the development in Remand paragraphs 1 and 2, schedule the Veteran for a VA audiological examination which addresses the nature and etiology of his bilateral hearing loss. The claims file must be provided to the examiner for review. All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a) Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b) If hearing loss for VA purposes is demonstrated, offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the hearing loss is etiologically related to service, to include his conceded in-service noise exposure. 

6. Following the development in Remand paragraphs 1 and 2, arrange for the Veteran to undergo VA examination to determine the nature and etiology of his left hamstring disability, low back disability, and left bicep disability and their relationship, if any, to his military service, or any incident thereof. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should provide opinions on:

(a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any left hamstring disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

(b) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any low back disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

(c) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any left bicep disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 
	
(d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left bicep disability is caused by his service-connected right shoulder disability.  

(e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left bicep disability is aggravated by his service-connected right shoulder disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

7. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


